Citation Nr: 0813816	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-27 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.

2.  Entitlement to service connection for thoracic spine 
disability.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for right knee 
disability, including as secondary to a service-connected 
fracture of the right femur.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to July 
1958.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for cervical spine disability came to the Board of 
Veterans' Appeals (Board) from an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The issues of entitlement to 
service connection for thoracic spine disability, lumbar 
spine disability, and right knee disability, including as 
secondary to a service-connected fracture of the right femur, 
came to the Board of Veterans' Appeals (Board) from an August 
2002 rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).    

In March 2005, the Board remanded the above matters for 
further development.  


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied entitlement 
to service connection for cervical spondylosis with status 
post anterior cervical diskectomy, a notice of disagreement 
was not received to initiate an appeal.

2.  The evidence received since the June 1999 rating decision 
is new evidence that bears directly and substantially upon 
the specific matter under consideration, and raises a 
reasonable possibility of substantiating the claim of service 
connection for cervical spine disability. 

3.  Arthritis of the cervical spine is causally related to 
service and a motor vehicle accident the veteran sustained 
during service.

4.  Compression fractures of the thoracic spine are causally 
related to service and a motor vehicle accident the veteran 
sustained during service.  

5.  Arthritis of the lumbar spine is causally related to 
service and a motor vehicle accident the veteran sustained 
during service.  

6.  Arthritis of the right knee is causally related to 
service and a motor vehicle accident the veteran sustained 
during service.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision denying service connection for 
cervical spine disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the 
June 1999 denial, and the claim of entitlement to service 
connection for cervical spine disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Arthritis of the cervical spine was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

4.  Compression fractures of the thoracic spine were incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

5.  Arthritis of the lumbar spine was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

6.  Arthritis of the right knee was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113,1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Cervical Spine

The veteran's claim of service connection for cervical spine 
disability was denied in a June 1999 RO decision because 
there was no submission of new and material evidence.  The 
veteran did not file a notice of disagreement to this RO 
decision.  Thus, the RO decision is final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for cervical spine disability was received in 
November 2001, and the regulation applicable to his appeal 
provides that new and material evidence means evidence not 
previously submitted to agency decisionmakers that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate a claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1999 RO decision, the report of the 
veteran's July 1958 separation examination (showing 
clinically normal spine and lower extremities) was of record 
along with service records showing that the veteran was 
hospitalized following an automobile accident in November 
1957.  In addition, VA outpatient treatment records dated in 
November 1979 reflect that the veteran was assessed with mild 
peripheral neuropathy.  In January 1980, the veteran was 
admitted with a one-year history of left arm numbness and 
paresthesias.  In November 1980, the veteran underwent an 
anterior cervical diskectomy and was diagnosed with cervical 
spondylosis with myelopathy.  The veteran underwent a VA 
examination in December 1982.  The examiner diagnosed status 
post anterior cervical diskectomy for cervical spondylosis 
but also expressed an opinion that the veteran's cervical 
spine disability was secondary to trauma sustained in 
service.  Based on the record at that time, the RO denied 
service connection for cervical spondylosis based on a 
finding that cervical spondylosis was not shown during active 
service or within one year after separation.  As already 
noted, the June 1999 RO decision is final.  Therefore, VA may 
not undertake another merits analysis of the underlying 
service connection claim unless new and material evidence is 
received.  

Evidence received since the June 1999 RO decision denying 
service connection is new and material.  Specifically, since 
the prior denial, there is an October 2006 VA examination 
report in which the examiner diagnosed significant, 
degenerative change of the cervical spine and opined that it 
is at least as likely as not that the cervical spine 
disability was a result of injuries sustained in the November 
1957 automobile accident.  The new evidence raises a 
reasonable possibility of substantiating the claim of service 
connection.  The claim, therefore, is reopened.  38 U.S.C.A. 
§ 5108.  The merits of the veteran's claim will be discussed 
below.

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Cervical Spine

Analysis

The veteran underwent a VA examination in October 2006.  The 
examiner noted that the veteran sustained multiple injuries 
in a motor vehicle accident in 1957.  The veteran stated that 
he was treated with pain medication and the possibility of a 
spinal cord injury was considered.  He reported that, in 
approximately 1980, he was having very definite, increasing 
pain in the cervical spine.  He claimed that, in either 1979 
or 1980, surgery was performed on the cervical spine at the 
San Francisco Veterans Hospital.  He reported that an 
anterior diskectomy was performed but he did not know if a 
fusion was performed.  He stated that he had no definite 
symptoms related to the cervical spine since the procedure.  
He denied any radicular symptoms in the upper extremities.  
He reported that he was not driving but found that with 
rotary type of movements of the cervical spine, he would 
experience an occasional "cracking" sensation.  He stated 
that he had full range of motion with regards to overhead 
work and no apparent disability.  He denied experiencing any 
significant flare-ups of symptomatology or episodes of 
functional limitations.  He reported that repetitive 
movements of the cervical spine were not associated with 
significant symptomatology or additional functional 
impairment.  He stated that there were no episodes of 
incapacity as related to the cervical spine in the previous 
12 months.  

The examiner noted that when the veteran was injured in the 
November 1957 auto accident, he was treated by skeletal 
traction where he was lying flat in bed for 14 weeks or more.  
According to the veteran, no x-rays were made of his back at 
the time of his hospitalization.  The examiner also noted 
that the veteran was being heavily medicated and this tended 
to obscure complaints as related to his back.  It had been 
the experience of the examiner that when individuals 
sustained major blows to the head, severe enough to cause a 
cerebral concussion and multiple lacerations, arthritic 
changes (i.e. spondylosis) of the cervical spine almost 
universally occurred in association with such injuries.  The 
examiner noted that injuries to the ligamentous and disc 
structures of the cervical spine may not become evident for a 
number of years as the development of degenerative arthritic 
changes (spondylosis) is a slow diminishing process, and it 
is not unusual for the individual sustaining such injuries to 
manifest arthritic changes several years after the original 
accident.  In addition, the fact that no x-rays of his 
thoracic spine were made, the probability of the veteran 
sustaining multiple compression fractures at the time of his 
injuries cannot be ruled out and this certainly could have 
accounted for some of the neurologic abnormalities 
subsequently identified.  Therefore, the examiner opined that 
the arthritic changes of the veteran's cervical spine were at 
least as likely as not the result of injuries sustained in 
his November 1957 motor vehicle accident.  The examiner 
believed it could also be stated that these arthritic changes 
were most likely caused by or a result of such injuries.  
However, the examiner noted that there was no documentation 
of x-rays or examinations performed at the time of his 
hospitalization.  The examiner explained that these opinions 
were based upon the history given by the veteran, a physical 
examination performed by the examiner, a review of the 
veteran's x-rays, a review of the veteran's medical "C-
File," and approximately 50 years of experience in the field 
of orthopedics.  

The veteran underwent a VA neurological examination in 
October 2006.  He reported that he had difficulty walking 
since 1980.  The examiner diagnosed cervical myelopathy.  The 
examiner found it less likely than not that the myelopathy, 
which developed in 1978, and the veteran's current residuals 
from that, were related to his 1957 accident that occurred in 
service.  The examiner based this opinion on the fact that 
there was no record of any complaint of any neck symptoms 
then, and the abnormal spurring or problem fracture of the 
neck caused by that accident, and the fact that the symptoms 
did not start for another 20 years, which gave him plenty of 
time for other problems or causes to intervene.  

The record shows injury in service and current cervical spine 
disability.  The essential question is whether the disability 
is related to the auto accident during service.  The October 
2006 VA joints examiner opined that the veteran's arthritic 
changes were most likely caused by or a result of injuries 
sustained in the November 1957 auto accident.  The examiner 
based this opinion on the history given by the veteran, a 
physical examination performed by the examiner, a review of 
the veteran's x-rays, a review of the veteran's medical "C-
File," and approximately 50 years of experience in the field 
of orthopedics.  The October 2006 VA neurological examiner 
opined that it was less likely than not that the veteran's 
cervical disability was related to the auto accident.  This 
opinion was based on the length of time between the inservice 
injury and the development of the disability.  

After reviewing the totality of the evidence, the Board 
believes that there is a balance of the positive evidence 
with the negative evidence.  Entitlement to service 
connection for arthritis of the cervical spine is warranted 
on that basis.  38 U.S.C.A. § 5107(b). 

Thoracic and Lumbar Spine

Analysis

A July 1958 service Report of Medical Examination for 
separation purposes reflects that the veteran's spine was 
clinically evaluated as normal.  

VA outpatient treatment records dated in September 2000 
reflect that the veteran was assessed with mild central canal 
stenosis and mild narrowing of the neural foramina 
bilaterally at L4-5 and L5-S1.  

Private medical records from El Centro Regional Medical 
Center dated in February 2001 reflect that the veteran 
underwent an MRI of the thoracic spine.  The MRI revealed no 
encroachment on the thoracic canal and normal-appearing 
spinal cord, including conus medullaris, as well as 
osteoporotic compression fractures at T7, greater than T11, 
greater than T10, greater than T6, greater than T8, greater 
than T12.  

Private medical records from Scripps Clinic dated in February 
2003 reflect that the veteran was diagnosed with an upper 
motor neuron disability, probably due to left-over spinal 
cord damage from the old cervical disk herniation which was 
treated surgically years earlier.  The examiner opined that 
nothing could be done for this damage.  

The veteran underwent a VA joints examination in October 
2006.  The examiner acknowledged the inservice accident 
injuries.  The veteran had no immediate complaints related to 
the thoracic spine at the time of examination.  With regard 
to the lumbar spine, the veteran stated that he was unable to 
do any prolonged standing or walking and did not do any type 
of running, jogging, etc.  He reported that the discomfort he 
experienced in his low back would flare up sporadically in 
association with excessive or extended activities including 
simply standing or walking.  

Upon physical examination, the veteran was able to walk and 
take several steps in the examining room without obvious 
difficulties.  He stood erect with flattening of the lumbar 
spine.  There was no evidence of tenderness, swelling or 
deformity.  
However, examination of his back suggested an exaggerated 
kyphosis with definite limitation of motion.  X-ray findings 
revealed definite exaggeration of the normal thoracic 
kyphosis with evidence of rather significant wedging of 
multiple vertebra in the mid-thoracic spine consistent with 
prior compression fractures.  In addition, there were 
multiple levels of degenerative diskogenic and osteoarthritic 
changes throughout the mid-thoracic spine.  The examiner 
noted that some of these deformities could be the result of 
osteoporosis and simple compression deformities.  However, 
the appearance of several of these vertebral compressions 
appeared to be secondary to direct vertebral compression 
fractures.  The examiner opined that the compression 
fractures of the thoracic spine and arthritic changes of the 
lumbar spine were a result of the stated injuries.  

The veteran underwent a VA neurological examination in 
October 2006.  The examiner opined that it was less likely 
than not that the veteran's myelopathy, and his current 
residuals from that, were related to his 1957 accident that 
occurred in service.  The examiner based this on the fact 
that there was no record of any complaint of any neck 
symptoms then, and the abnormal spurring or problem fracture 
of the neck caused by that accident, and the fact that the 
symptoms did not start for another 20 years, which gave him 
plenty of time for other problems to intervene.  

The record shows injury in service and current thoracic and 
lumbar spine disabilities.  The essential question is whether 
the disability is related to the auto accident during 
service.  The October 2006 VA joints examiner opined that the 
veteran's compression fractures of the thoracic spine and 
arthritic changes of the lumbar spine were a result of the 
stated injuries.  The October 2006 VA neurological examiner 
opined that it was less likely than not that the veteran's 
thoracic and lumbar spine disabilities were related to the 
auto accident.  As with the cervical spine disability issue, 
the Board's view of the record is that it presents an 
approximate balance of the positive with the negative 
evidence on the underlying question of causation.  Resolving 
all doubt in the veteran's favor, the Board finds that 
service connection is warranted for compression fractures of 
the thoracic spine and for arthritis of the lumbar spine.  38 
U.S.C.A. § 5107(b). 

Right Knee

Criteria & Analysis

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has claimed entitlement to service connection for 
right knee disability, as secondary to service-connected 
residuals of a fractured right femur.  

A July 1958 service Report of Medical Examination for 
separation purposes reflects that the veteran's lower 
extremities were clinically evaluated as normal.  

Private medical records dated in April 2000 reflect that the 
veteran was examined by Christopher C. Lai, M.D.  Dr. Lai 
assessed traumatic degenerative joint disease to the right 
knee.  

The veteran underwent a VA examination in October 2006.  X-
rays of the veteran's right knee made at the time of 
examination suggested narrowing and minor, reactive changes 
at the patellofemoral articulation consistent with mild 
patellofemoral arthritis.  The examiner diagnosed evidence of 
a very mild patellofemoral arthritic reaction.  The examiner 
opined that it is entirely possible (at least as likely as 
not) that the condition of the veteran's knee was directly 
related to the described "dashboard" injury.  The examiner 
opined that there was no relationship between the veteran's 
current difficulties with his right knee as being caused by 
or aggravated by the service connected right femur fracture.  

As set forth above, the veteran seeks service connection for 
right knee disability.  Private medical records reflect a 
current diagnosis of right knee condition, and the October 
2006 VA joints examiner opined that it was at least as likely 
as not that the knee condition was directly related to the 
auto accident suffered in service.  Under the circumstances, 
entitlement to service connection for right knee disability 
is warranted.  

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran as to the issues on appeal is being granted by 
this decision of the Board.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for cervical spine 
disability.  Service connection for arthritis of the cervical 
spine is warranted.  Service connection for compression 
fractures of the thoracic spine is warranted.  Service 
connection for arthritis of the lumbar spine is warranted.  
Service connection for arthritis of the right knee disability 
is warranted.  

The appeal is granted as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


